In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Grella, J.), dated November 20, 2006, which, on the ground, inter alia, of untimeliness, denied his objections to an order of the same court (Beck-Cahn, S.M.), dated August 28, 2006, which, after a hearing, inter alia, directed him to pay the sum of $2,286 per month as basic child support.
Ordered that the order is affirmed, without costs or disbursements.
On appeal, the father does not challenge the Family Court’s denial of his objections to a Support Magistrate’s determination concerning issues of child support as untimely filed (see Family Ct Act § 439 [e]; Matter of Burke v Burke, 45 AD3d 591, 592 [2007]; Matter of Hodges v Hodges, 40 AD3d 639 [2007]). Thus, the order denying his objections must be affirmed. Mastro, J.P., Spolzino, Ritter and Leventhal, JJ., concur.